ICJ_005_Fisheries_GBR_NOR_1951-12-18_JUD_01_ME_01_EN.txt. 145

INDIVIDUAL OPINION OF JUDGE ALVAREZ
[Translation]

I

The United Kingdom has filed with the International Court of
Justice an Application in which it challenges the validity of the
Norwegian Decree of July 12th, 1935, which delimited the Norwe-
gian fishery zones off a part of the Norwegian coast. It considers
that the delimitation so effected is contrary to the precepts of
international law and asks the Court to state the principles of
international law applicable for defining the base-lines by reference
to which the Norwegian Government is entitled to delimit its
fisheries zones.

In the course of the oral proceedings, the United Kingdom
Government submitted certain new conclusions, particularly on
questions of law, and asked the Court to adjudicate upon these
also.

In her Counter-Memorial and Rejoinder, and in her arguments
in Court, Norway contended that the delimitation of these fisheries
zones established in the 1935 Decree was not in conflict with the
precepts of international law and that it corresponded, in any
event, to historic rights long possessed by her and which she
indicated.

The present litigation is of great importance, not only to the
Parties to the case, but also to all other States.

At the beginning of his address to the Court, the Attorney-General
said: “It is common ground that this case is not only a very
important one to the United Kingdom and to Norway, but that
the decision of the Court on it will be of the very greatest
importance to the world generally as a precedent, since the Court’s
decision in this case must contain important pronouncements
concerning the rules of international law relating to coastal waters.
The fact that so many governments have asked for copies of our
Pleadings in this case is evidence that this is the general view.”

II

In considering the present case, I propose to follow a method
different from that which is customarily adopted, particularly with
regard to the law. It consists of bringing to light and retaining the
principal facts, then of considering the pointe of law dominating
the whole case and, finally, those which relate to each important
question.

33
INDIVIDUAL OPINION OF JUDGE ALVAREZ 146

The application of this method may, at first sight, appear to be
somewhat academic; but it is essentially practical, since it has as
its object the furnishing of direct answers to be given on the
questions submitted to the Court.

Moreover, this method is called for by reason of the double task
which the Court now has: the resolution of cases submitted to it
and the development of the law of nations.

It is commonly stated that the present Court is a continuation
of the former Court and that consequently it must follow the
methods and the jurisprudence of that Court. This is only partly
true, for in the interval which elapsed between the operations of
the Courts, a World War occurred which involved rapid and
profound changes in international life and greatly affected the law
of nations.

These changes have underlined the importance of the Court’s
second function. For it now happens with greater frequency than
formerly that, on a given topic, no applicable precepts are to be
found, or that those which do exist present lacunae or appear to
be obsolete, that is to say, they no longer correspond to the new
conditions of the life of peoples. In all such cases, the Court must
develop the law of nations, that is to say, it must remedy its short-
comings, adapt existing principles to these new conditions and,
even if no principles exist, create principles in conformity with such
conditions. The Court has already very successfully undertaken
the creation of law in a case which will remain famous in the annals
of international law (Advisory Opinion of April 11th, 1949, on
“Reparation for injuries suffered in the service of the United
Nations’). The Court, in this case, can effectively discharge the
same task.

The adaptation of the law of nations to the new conditions of
international life, which is to-day necessary, is something quite
different from the ‘‘Restatement’’ advocated by Anglo-Saxon
jurists as a means of ending the crisis in international law, which
consists merely of stating the law as it has been established and
applied up to the present, without being too much concerned with
any changes that it may recently have undergone or which it may
undergo in the future.

Ill

I shall not dwell on a detailed examination of the facts alleged
by the Parties nor upon the evidence submitted by the Parties in
support of their contentions, because the Judgment of the Court
deals with them at length. In the following pages I shall concen-
trate only on the questions of law raised by the present case.

For centuries, because of the vastness of the sea and the limited
relations between States, the use of the sea was subject to no
rules ; every State could use it as it pleased.

34
INDIVIDUAL OPINION OF JUDGE ALVAREZ 147

From the end of the 18th century, publicists proclaimed, and
the law of nations recognized as necessary for States, the exercise
of sovereign powers by States over an area of the sea bordering
their shores. The extent of this sea area, which was known as the
territorial sea, was first fixed at the range of the contemporary
cannon, and later at 3 sea miles. The question indeed was one for
the domestic law of each country. Several of the countries of Latin
America incorporated provisions relating to this question in their
civil codes.

As the result of the growing importance of the question of the
territorial sea, a World Conference was convened at The Hague in
1930 for the purpose of providing rules governing certain of its
aspects and to deal with two other matters. This Conference, in
which such great hopes had been reposed, did not establish any
precept relating to the territorial sea. It made it clear that no well-
defined rules existed on this subject, that there were merely a
number of conventions between certain States, certain trends and
certain usages and practices.

It was contended at the hearings that a great number of States
at this Conference had accepted the extent of the territorial sea as
being fixed at three sea miles, and had also accepted as established
the means of reckoning this breadth ; and this assertion was chal-
lenged. It is unnecessary to dwell long on this point for, in fact, the
Conference, as has been said, did not adopt any provision on the
question. Moreover, the conditions of international life have con-
siderably changed since that time ; it is therefore probable that the
States which in 1930 accepted a breadth of three sea miles would
not accept it to-day.

IV

What should be the position adopted by the Court, in these
circumstances, to resolve the present dispute ?

The Parties, in their Pleadings and in their Oral Arguments, have
advanced a number of theories, as well as systems, practices and,
indeed, rules which they regarded as constituting international law.
The Court thought that it was necessary to take them into con-
sideration. These arguments, in my opinion, marked the beginning
of a serious distortion of the case.

In accordance with uniformly accepted doctrine, international
judicial tribunals must, in the absence of principles provided by
conventions, or of customary principles on a given question, apply
the general principles of law. This doctrine is expressly confirmed in
Article 38 of the Statute of the Court.

It should be observed in this connection that international
arbitration is now entering a new phase. It is not enough to stress
the general principles of law recognized by civilized nations ; regard
must also be had, as I have said, to the modifications which these

35
INDIVIDUAL OPINION OF JUDGE ALVAREZ 148

principles may have undergone as a result of the great changes
which have occurred in international life, and the principles must
be adapted to the new conditions of international life ; indeed, if no
principles exist “covering a given question, principles must be
created to conform to those conditions.

The taking into consideration of these general principles, and
their adaptation, are all the more necessary in the present case,
since the United Kingdom has asked the Court to declare that the
Norwegian Decree of 1935 is contrary to the principles of inter-
national law now in force.

V

What are the principles of international law which the Court must
have recourse to and, if necessary, adapt ? And what are the prin-
ciples which it must in reality create ?

It should, in the first place, be observed that frequent reference
is made to the principles of the law of nations, in conventions and in
certain of the Judgments of the Permanent Court of International
Justice, but it is not said what those principles are nor where they
may be found.

Some clarification is therefore necessary on this point.

In the first place, many of the principles, particularly the great
principles, have their origin in the legal conscience of peoples (the
psychological factor). This conscience results from social and
international life ; the requirements of this social and international
life naturally give rise to certain norms considered necessary to
govern the conduct of States inter se.

Asa result of the present dynamic character of the life of peoples,
the principles of the law of nations are continually being created,
and they undergo more or less rapid modification as a result of
the great changes occurring in that life.

For the principles of law resulting from the juridical conscience
of peoples to have any value, they must have a tangible manifesta-
tion, that is to say, they must be expressed by authorized bodies.

Up to the present, this juridical conscience of peoples has been
reflected in conventions, customs and the opinions of qualified
jurists.

But profound changes have occurred in this connection. Conven-
tions continue to be a very important form for the expression of the
juridical conscience of peoples, but they generally lay down only
new principles, as was the case with the Convention on genocide.
On the other hand, customs tend to disappear as the result of the
rapid changes of modern international life ; and a new case strongly
stated may be sufficient to render obsolete an ancient custom.
Customary law, to which such frequent reference is made in the

36
INDIVIDUAL OPINION OF JUDGE ALVAREZ 140

course of the arguments, should therefore be accepted only with
prudence.

The further means by which the juridical conscience of peoples
may be expressed at the present time are the resolutions of diplo-
matic assemblies, particularly those of the United Nations and
especially the decisions of the International Court of Justice.
Reference must also be made to the recent legislation of certain
countries, the resolutions of the great associations devoted to the
study of the law of nations, the works of the Codification Commis-
sion set up by the United Nations, and finally, the opinions of
qualified jurists.

These are the new elements on which the new international
law, still in the process of formation, will be founded. This law will,
consequently, have a character entirely different from that of
traditional or classical international law, which has prevailed to the
present time.

VI

Let us now consider the elements by means of which the general
principles brought to light are to be adapted to the existing
conditions of international life and by means of which new prin-
ciples are, if necessary, to be created.

The starting point is the fact that, for the traditional indivi-
dualistic régime on which social life has hitherto been founded,
there is being substituted more and more a new régime, a régime
of interdependence, and that, consequently, the law of social inter-
dependence is taking the place of the old individualistic law.

The characteristics of this law, so far as international law is
concerned, may be stated as follows:

(a) This law governs not merely a community of States, but
an organized international soctety.

{b) It is not exclusively juridical; it has also aspects which
are political, economic, social, psychological, etc. It follows that
the traditional distinction between legal and political questions,
and between the domain of law and the domain of politics is
considerably modified at the present time.

(c) It is concerned not only with the delimitation of the nghts
of States but also with harmonizing them.

(ad) It particularly takes into account the general interest.

(e) It also takes into account all possible aspects of every case.

(f) It lays down, besides rights, obligations towards inter-
national society ; and sometimes States are entitled to exercise
certain rights only if they have complied with the correlative
duties. (Title V of the ‘‘Declaration of the Great Principles of
Modern International Law” approved by three great associations
devoted to the study of the law of nations.)

(g) It condemns abus de droit.

37
INDIVIDUAL OPINION OF JUDGE ALVAREZ 150

(h) It adapts itself to the needs of international life and develops
side by side with it.

What are the principles which, in accordance with the foregoing,
the Court must bring to light, adapt if necessary, or even create,
with regard to the maritime domain and, in particular, the
territorial sea ? .

They may be stated as follows :

1. Having regard to the great variety of the geographical and
economic conditions of States, it is not possible to lay down
uniform rules, applicable to all, governing the extent of the
territorial sea and the way in which it is to be reckoned.

2. Each State may therefore determine the extent of its terri-
torial sea and the way in which it is to be reckoned, provided
it does so in a reasonable manner, that it is capable of exercising
supervision over the zone in question and of carrying out the
duties imposed by international law, that it does not infringe
rights acquired by other States, that it does no harm to general
interests and does not constitute an abus de droit.

In fixing the breadth of its territorial sea, the State must
indicate the reasons, geographic, economic, etc., which provide
the justification therefor. -

In the light of this principle, it is no longer necessary to debate
questions of base-lines, straight lines, closing lines of ten sea
miles for bays, etc., as has been done in this case.

Similarly, if a State adopts too great a breadth for its territorial
sea, having regard to its land territory and to the needs of its
population, or if the base-lines which it indicates appear to be
arbitrarily selected, that will constitute an abus de droit.

3. States have certain rights over their territorial sea, particu-
larly rights to the fisheries; but they also have certain duties,
particularly those of exercising supervision off their coasts, of
facilitating navigation by the construction of lighthouses, by the
dredging of certain areas of sea, etc.

4. States may alter the extent of the territorial sea which they
have fixed, provided that they furnish adequate grounds to justify
the change.

5. States may fix a greater or lesser area beyond their territorial
sea over which they may reserve for themselves certain rights :
customs, police rights, etc.

6. The rights indicated above are of great weight if established
by a group of States, and especially by all the States of a continent.

The countries of Latin America have, individually or collectively,
reserved wide areas of their coastal waters for specific purposes :
the maintenance of neutrality, customs’ services, etc., and, lastly,
for the exploitation of the wealth of the continental shelf.

38
INDIVIDUAL OPINION OF JUDGE ALVAREZ I5I

7. Any State directly concerned may raise an objection to
another State’s decision as to the extent of its territorial sea or
of the area beyond it, if it alleges that the conditions set out above
for the determination of these areas have been violated. Disputes
arising out of such objections must be resolved in accordance with
the provisions of the Charter of the United Nations.

8. Similarly, for the great bays and straits, there can be no
uniform rules. The international status of every great bay and
strait must be determined by the coastal States directly concerned,
having regard to the general interest. The position here must be
the same as in the case of the great international rivers: each
case must be subject to its own special rules.

At the Conference held in Barcelona in I92r on navigable
waterways, I maintained that it was impossible to lay down
general and uniform rules for all international rivers, in view of
the great variety of conditions of all sorts obtaining among them ;
and this point of view was accepted.

In short, in the case of maritime and river routes, it is not
possible to contemplate the laying down of uniform rules; the
rules must accord with the realities of international life. In place
of uniformity of rules it is necessary to have variety ; but the
general interest must always be taken into account.

g. A principle which must receive special consideration is that
relating to prescription. This principle, under the name of historic
vights, was discussed at length in the course of the hearings.

The concept of prescription in international law is quite different
from that which it has in domestic law. As a result of the important
part played by force in the formation of States, there is no pre-
scription with regard to their territorial status. The political map
of Europe underwent numerous changes in the course of the 19th
and 2oth centuries ; it is to-day very different from what it was
before the Great War, without any application of the principle
of prescription.

Nevertheless, in some instances, prescription plays a part in
international law and it has certain important features. It is
recognized, in particular, in the case of the acquisition and the
exercise of certain rights.

In support of the effect of prescription in such cases, two very
important learned works should be mentioned, which adopt the
collective opinion of jurists.

The first of these is the “Declaration of the Great Principles of
Modern International Law’’ which provides, in Article 20: ‘‘No
State is entitled to oppose, in its own interests, the making of
rules on a question of general interest.

39
INDIVIDUAL OPINION OF JUDGE ALVAREZ 152

‘When, however, it has exercised special rights for a consider-
able time, account must be taken of this in the making of rules.”

The other learned work is the ‘Draft Rules for the Territorial
Sea in Peacetime’’ adopted by the Institute of International Law
at the 1928 Session in Stockholm. Article 2 of this draft provides :

‘‘The breadth of the territorial sea is 3 sea miles. (It was then
thought that this was sufficient.)

International usage may justify the recognition of a breadth
greater or less than 3 miles.”

For prescription to have effect, it is necessary that the rights
claimed to be based thereon should be well established, that they
should have been uninterruptedly enjoyed and that they should
comply with the conditions set.out in 2 above.

International law does not lay down any specific duration of
time necessary for prescription to have effect. A comparatively
recent usage relating to the territorial sea may be of greater effect
than an ancient usage insufficiently proved.

10. It is also necessary to pay special attention to another
principle which has been much spoken of : the right of States to do
everything which is not expressly forbidden by international law.
This principle, formerly correct, in the days of absolute sovereignty,
is no longer so at the present day: the sovereignty of States is
henceforth limited not only by the rights of other States but also
by other factors previously indicated, which make up what is
called the new international law : the Charter of the United Nations,
resolutions passed by the Assembly of the United Nations, the
duties of States, the general interests of international society and
lastly the prohibition of abus de droit.

11. Any State alleging a principle of international law must
prove its existence; and one claiming that a principle of inter-
national law has been abrogated or has become ineffective and
requires to be renewed, must likewise provide proof of this claim.

12. Agreement between the Parties as to the existence of a
principle of law, or as to its application, for instance, as to the
way in which base-lines determining the extent of the territorial
sea are to be selected, etc., cannot have any influence upon the
decision of the Court on the question.

13. International law takes precedence over municipal law. Acts
committed by a State which violate international law involve the
responsibility of that State.

14. A State is not obliged to protest against a violation of inter-
national law, unless it is aware or ought to be aware of this
violation ; but only the State directly concerned is entitled to refer
the matter to the appropriate international body. (Article 39 of

40
INDIVIDUAL OPINION OF JUDGE ALVAREZ 153

the “Declaration of the Great Principles of Modern International
Law”.)

VII

In accordance with the considerations set out above, I come
to the following conclusions upon the questions submitted to the
Court :

(1) Norway—like all other States—is entitled, in accordance
with the general principles of the law of nations now in existence,
to determine not only the breadth of her territorial sea, but also
the manner in which it is to be reckoned.

(2) The Norwegian Decree of 1935, which delimited the Nor-
wegian territorial sea, is not contrary to any express provisions
of international law. Nor is it contrary to the general principles
of international law, because the delimitation is reasonable, it
does not infringe rights acquired by other States, it does no harm
to general interests and does not constitute an abus de droit.

In enacting the Decree of 1935, Norway had in view simply
the needs of the population of the areas in question.

(3) In view of the foregoing, it is unnecessary to consider whether
or not Norway acquired by prescription a right to lay down a
breadth of more than three sea miles for her territorial sea and the
way in which its base-lines should be selected.

(4) If Norway is entitled to fix the extent of her territorial
sea, as has been said, it is clear that she can prohibit other States
from fishing within the limits of that sea without their being
entitled to complain of a violation of their rights.

(5) The answer to the contentions of the Parties with regard
to the existence of certain precepts of the law of nations which
they consider to be in force at the present time has been given in
the preceding pages.

(Signed) A, ALVAREZ.

41
